Citation Nr: 0528104	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for mid-lumbar 
osteoarthritis with a mild rotary scoliosis of the mid-lumbar 
spine with complaints of pain and right foot numbness.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to December 
1967.  In addition, he served in the United States Navy 
Reserves from June 1973 to June 1979 and from December 1992 
to December 2002, which including ACDUTRA from April 14 to 
30, 2000.

This appeal arises from an August 2003 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs which denied the veteran's claim for 
entitlement to service connection for mid-lumbar 
osteoarthritis with a mild rotary scoliosis of the mid-lumbar 
spine with complaints of pain and right foot numbness.  

In April 2005, the veteran testified before the undersigned 
Veteran's Law Judge.


REMAND

The Board finds that further development is necessary to 
decide this claim.  During his April 2005 hearing, the 
veteran testified that he was treated for his back disability 
by Dr. Larkin after ending his Reserve service.  Apparently, 
Dr. Larkin referred the veteran to a chiropractor in April 
2002.  The veteran testified that he did not have medical 
records from Dr. Larkin, but he was certain such records were 
available at the doctor's office.  The veteran had also 
authorized the RO to obtain treatment records from Dr. Larkin 
in February 2003.  However, the RO has not made an effort to 
obtain treatment records from Dr. Larkin.  As these records 
may be relevant to the veteran's claim, VA must "make 
reasonable efforts" to obtain them.  38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. Obtain a current authorization to 
obtain treatment records from Dr. Larkin, 
then obtain such records, if possible, 
and associate them with the claims file.

2.  Thereafter, readjudicate the 
veteran's claim.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
period of time in which to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

